Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is in response to applicant’s amendment received on 03/07/2022. 
Claims 1-20 have been amended.
Claim Objections
Claims 1, 3, 8, and 15 are objected to because of the following informalities:  
Claim 1, line 13. “the factor a multiplication factor” is unclear. It should change to -- the factor is a multiplication factor--.
Claim 3, line 7, “xmeasurement” is misspell.
Claim 8, line 11. “the factor a multiplication factor” is unclear. It should change to -- the factor is a multiplication factor--.
Claim 15, line 15. “the factor a multiplication factor” is unclear. It should change to -- the factor is a multiplication factor--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, line 12, “adjust a magnitude” was not described in the specification.
Claim 8, line 10, “adjust a magnitude” was not described in the specification.
Claim 15, line 14, “adjust a magnitude” was not described in the specification.
Dependent claims 2-7, 9-14, and 16-20 are rejected because they depend directly from claims 1,8, and 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "adjusted second electrical measurements" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "adjusted second electrical measurements" in lines 12 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "adjusted second electrical measurements" in lines 17 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7, 9-14, and 16-20 are rejected because they depend directly from claims 1,8, and 15.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
-Applicant argues that the prior does not teach “adjust any actual  second electrical measurements to yield adjusted second electrical measurements” as explicitly claimed. The cited "adjusted second electrical measurements" are merely new measurements made at a later time at a different sampling frequency, but are not an adjustment of any previous measurement. Applicant argues that the claims also recite various limitations added to overcome indefiniteness rejections. For example, claim 1 recites that a magnitude of the second electrical measurements is adjusted, that the factor is a multiplication factor, and that the accumulator accumulates both the first and second electrical measurements. 
Examiner position is that “adjust a magnitude” was not described in the specification. Claims 1, 8, and 15 have been rejected under 35 U.S.C. 112, first paragraph as discussed above.
Examiner agrees  that the prior does not teach “the factor is a multiplication factor”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862